                                            Case 4:20-cv-09401-HSG Document 10 Filed 03/19/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL L. BENKE,                                    Case No. 20-cv-09401-HSG
                                   8                    Plaintiff,                           ORDER OF DISMISSAL WITH LEAVE
                                                                                             TO AMEND
                                   9              v.

                                  10     M. BITER, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, an inmate at Richard J. Donovan State Prison, has filed the instant pro se action

                                  14   pursuant to 42 U.S.C. § 1983 alleging that prison officials at Salinas Valley State Prison

                                  15   (“SVSP”), where he was previously housed, violated his constitutional rights. His complaint (Dkt.

                                  16   No. 1) is now before the Court for review under 28 U.S.C. § 1915A. He has been granted leave to

                                  17   proceed in forma pauperis in a separate order.

                                  18                                              DISCUSSION

                                  19   A.      Standard of Review

                                  20           A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  21   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  22   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  23   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                  24   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),

                                  25   (2). Pro se pleadings must, however, be liberally construed. See United States v. Qazi, 975 F.3d

                                  26   989, 993 (9th Cir. 2020).

                                  27           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  28   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not
                                            Case 4:20-cv-09401-HSG Document 10 Filed 03/19/21 Page 2 of 5




                                   1   necessary; the statement need only “‘give the defendant fair notice of what the . . . claim is and the

                                   2   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   3   While Rule 8 does not require detailed factual allegations, it demands more than an unadorned,

                                   4   the-defendant-unlawfully-harmed-me accusation. Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

                                   5   A pleading that offers only labels and conclusions, or a formulaic recitation of the elements of a

                                   6   cause of action, or naked assertions devoid of further factual enhancement does not suffice. Id.

                                   7   To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1) that a

                                   8   right secured by the Constitution or laws of the United States was violated, and (2) that the alleged

                                   9   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                  10   U.S. 42, 48 (1988).

                                  11   B.      Complaint

                                  12           The complaint names the following individuals as defendants: SVSP Chief Deputy
Northern District of California
 United States District Court




                                  13   Warden M. Biter, SVSP Lt. Maldonado; SVSP Investigative Services Unit officer Vinson; SVSP

                                  14   officer Beltran; SVSP officer Bautista; SVSP officer Reyes; SVSP warden M. Atchley; and

                                  15   inmate Korsten (#156944). Dkt. No. 1 at 1-2.

                                  16           The complaint makes the following allegations.

                                  17           In or around August 2016, there was a staff assault in Mule Creek State Prison. It is

                                  18   unclear how this assault was related to Plaintiff (in other words, if staff assaulted Plaintiff,

                                  19   Plaintiff assaulted staff, Plaintiff reported the assault, or something else happened). In retaliation

                                  20   for this assault, unidentified SVSP staff placed inmate Korsten in Plaintiff’s cell. On June 3,

                                  21   2019, inmate Korsten sexually assaulted Plaintiff and attempted to murder Plaintiff. Inmate

                                  22   Korsten had two other inmates look out for staff so Korsten would not be caught assaulting

                                  23   Plaintiff. Plaintiff notified defendants Beltran, Bautista, and Reyes about the sexual assault and

                                  24   attempted murder. When Plaintiff went on suicide watch, defendant Vinson conducted the

                                  25   investigation and placed Plaintiff’s life in danger by “breaking the code of the confidentiality

                                  26   agreement.” Defendant Atchley failed to investigate the matter. Plaintiff was not afforded a

                                  27   medical examination. Dkt. No. 1 at 3.

                                  28           The complaint will be dismissed with leave to amend for the following reasons.
                                                                                          2
                                          Case 4:20-cv-09401-HSG Document 10 Filed 03/19/21 Page 3 of 5




                                   1             The Eighth Amendment requires that prison officials take reasonable measures to

                                   2   guarantee the safety of prisoners. Farmer v. Brennan, 511 U.S. 825, 832 (1994). In particular,

                                   3   prison officials have a duty to protect prisoners from violence at the hands of other prisoners. Id.

                                   4   at 833; Cortez v. Skol, 776 F. 3d 1046, 1050 (9th Cir. 2015). The failure of prison officials to

                                   5   protect inmates from attacks by other inmates or from dangerous conditions at the prison violates

                                   6   the Eighth Amendment when two requirements are met: (1) the deprivation alleged is, objectively,

                                   7   sufficiently serious; and (2) the prison official is, subjectively, deliberately indifferent to inmate

                                   8   health or safety. Farmer, 511 U.S. at 834. A prison official is deliberately indifferent if he knows

                                   9   of and disregards an excessive risk to inmate health or safety by failing to take reasonable steps to

                                  10   abate it. Id. at 837. A prison official cannot be held liable under the Eighth Amendment for

                                  11   denying an inmate humane conditions of confinement unless the standard for criminal

                                  12   recklessness is met, i.e., the official knows of and disregards an excessive risk to inmate health or
Northern District of California
 United States District Court




                                  13   safety by failing to take reasonable steps to abate it. See id. at 837. The official must both be

                                  14   aware of facts from which the inference could be drawn that a substantial risk of serious harm

                                  15   exists, and the official must also draw the inference. See id. However, an Eighth Amendment

                                  16   claimant need not show that a prison official acted or failed to act believing that harm actually

                                  17   would befall an inmate; it is enough that the official acted or failed to act despite his knowledge of

                                  18   a substantial risk of serious harm. See id. at 842. Neither negligence nor gross negligence will

                                  19   constitute deliberate indifference. See id. at 835-36 & n.4; Estelle v. Gamble, 429 U.S. 97, 106

                                  20   (1976).

                                  21             Here, there is no factual content pled from which it can be reasonably inferred that

                                  22   Defendants knew that inmate Korsten would sexually assault or attempt to murder Plaintiff.

                                  23   Plaintiff does not explain how Defendants knew about the assault at Mule Creek State Prison, how

                                  24   or why the assault at Mule Creek State Prison would result in retaliatory action, and how each

                                  25   defendant was specifically responsible for housing Plaintiff with inmate Korsten (or how each

                                  26   defendant failed to separate inmate Korsten and Plaintiff upon learning that Plaintiff was in danger

                                  27   of assault). Plaintiff’s allegation that inmate Korsten solicited the assistance of other inmates to

                                  28   hide the assault and attempted murder seemingly contradicts his claim that prison officials were
                                                                                           3
                                           Case 4:20-cv-09401-HSG Document 10 Filed 03/19/21 Page 4 of 5




                                   1   aware of, and approved, inmate Korsten’s actions. To state a cognizable Eighth Amendment

                                   2   failure-to-protect claim, Plaintiff must plead factual content, with respect to each individual

                                   3   defendant, from which it can be reasonably inferred that each defendant knew of, and disregarded,

                                   4   a risk to Plaintiff’s safety, and failed to take reasonable steps to abate the risk.1 Because it appears

                                   5   possible that Plaintiff may be able to correct these deficiencies, the Court DISMISSES the

                                   6   complaint with leave to amend, if Plaintiff can truthfully do so. Lopez v. Smith, 203 F.3d 1122,

                                   7   1127–29 (9th Cir. 2000) (if court determines pleading could be cured by allegation of other facts,

                                   8   pro se litigant entitled to opportunity to amend complaint before dismissal of action). Plaintiff is

                                   9   cautioned that “[t]hreadbare recitals of the elements of a cause of action, supported by mere

                                  10   conclusory statements, do not suffice” to state a cognizable cause of action, and that the Court is

                                  11   not bound to accept as true a legal conclusion couched as a factual allegation. Ashcroft v. Iqbal,

                                  12   556 U.S. 662, 678 (2009).
Northern District of California
 United States District Court




                                  13                                              CONCLUSION

                                  14          For the foregoing reasons, the Court orders as follows. Within twenty-eight (28) days of

                                  15   the date of this order, Plaintiff shall file an amended complaint. The amended complaint must

                                  16   include the caption and civil case number used in this order, Case No. C 20-09401 HSG (PR) and

                                  17   the words “AMENDED COMPLAINT” on the first page. If using the court’s form complaint,

                                  18   Plaintiff must answer all the questions on the form in order for the action to proceed. An amended

                                  19   complaint completely replaces the previous complaints. See Lacey v. Maricopa Cnty., 693 F.3d

                                  20   896, 925 (9th Cir. 2012). Accordingly, Plaintiff must include in his amended complaint all the

                                  21   claims he wishes to present and all of the defendants he wishes to sue, and may not incorporate

                                  22

                                  23   1
                                         If Defendants’ only involvement in the assault was responding to grievances filed after the
                                  24   assault, or conducting the Prison Rape Elimination Act investigation following the assault,
                                       Plaintiff has failed to state a cognizable Section 1983 claim against Defendants because (1) there
                                  25   is therefore no causal connection between Defendants and the assault, since Defendants’
                                       involvement took place after the assault, and (2) the existence of an inmate grievance or appeals
                                  26   process does not create a protected liberty interest upon which an inmate may base a due process
                                       claim on the grounds that he was denied a particular result or that the process was deficient,
                                  27   Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (“[I]nmates lack a separate constitutional
                                       entitlement to a specific prison grievance procedure.”) (citing Mann v. Adams, 855 F.2d 639, 640
                                  28   (9th Cir. 1988)); Geiger v. Jowers, 404 F.3d 371, 374 (5th Cir. 2005) (inmate “does not have a
                                       federally protected liberty interest in having . . . grievances resolved to his satisfaction”).
                                                                                            4
                                          Case 4:20-cv-09401-HSG Document 10 Filed 03/19/21 Page 5 of 5




                                   1   material from the prior complaint by reference. The amended complaint must be complete in itself

                                   2   without reference to any prior pleading. Failure to file an amended complaint in accordance with

                                   3   this order in the time may result in dismissal of this action without further notice to Plaintiff. The

                                   4   Clerk of the Court is directed to send Plaintiff two copies of the court’s civil rights complaint

                                   5   form.

                                   6           IT IS SO ORDERED.

                                   7   Dated: 3/19/2021

                                   8                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          5
